          Case 1:19-cv-10705-RGS Document 69 Filed 12/26/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
JOHN HARNOIS,                             )
     Plaintiff                            )
                                          )
v.                                        )                    Case No. 1:19-cv-10705-RGS
                                          )
UNIVERSITY OF MASSACHUSETTS               )
DARTMOUTH, PEYTON R. HELM,                )
CYNTHIA CUMMINGS, DEBORAH                 )
MAJEWSKI, SCOTT WEBSTER, DAVID            )
GOMES, JOHN BUCK, EMIL FIORAVANTI, )
and UNNAMED PROFESSOR,                    )
      Defendants.                         )
__________________________________________)

                UNIVERSITY DEFENDANTS’ ASSENTED-TO MOTION
               TO CONTINUE DUE DATE FOR INITIAL DISCLOSURES

         The University defendants 1 submit the accompanying memorandum in support

of this assented-to motion to further extend – by an additional thirty days – the due

dates the Court set forth in Docket No. 68

Dated:         December 26, 2019               Respectfully submitted,
                                               UNIVERSITY DEFENDANTS
                                               By their attorneys,

                                               /s/ Denise Barton______
                                               Denise Barton, BBO No. 675245
                                               Deputy General Counsel
                                               University of Massachusetts
                                               333 South Street, 4th Floor
                                               Shrewsbury, MA 01545

1
 The University defendants include only those served defendants who remain in the case after the
Court’s Rule 12 dismissals.


                                                  1
        Case 1:19-cv-10705-RGS Document 69 Filed 12/26/19 Page 2 of 2



                CERTIFICATION PURSUANT TO LOCAL RULE 7.1

  I, Denise Barton, counsel for the University defendants, hereby certify that I sent an
email to Mr. Harnois on December 26, 2019 concerning the foregoing motion. Mr.
Harnois responded and indicated that he assented to the foregoing motion.

                                         /s/Denise Barton
                                         Denise Barton

                             CERTIFICATE OF SERVICE

      I, Denise Barton, counsel for the University defendants hereby certify that the
above document was transmitted through the CM/ECF electronic filing system of the
United States District Court, to plaintiff John Harnois.

                                         /s/ Denise Barton__
                                         Denise Barton




                                            2
